United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                             April 4, 2003

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                  No. 02-50424
                                Summary Calendar



                         UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                     versus

                            JUAN GARCES PERALES,

                                                        Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. W-01-CR-75-1
                          --------------------

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

          Juan Garces Perales appeals the sentence imposed by the

district court upon his plea of guilty to possession with intent to

distribute     cocaine    and    aiding    and    abetting    in   violation      of

21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2.                   Finding no

error we affirm.

             Perales     contends   that    the    district    court    erred     in

determining drug quantity because the statements of a confidential



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 02-50424
                                       -2-

informant (“CI”) were unreliable.           In making its drug quantity

determination, the district court considered the CI’s statements

contained in the PSR as well as the testimony of a narcotics

officer involved in the investigation of Perales.                   The officer

testified   that    several   people,     other       than   the   CI,   reported

information linking Perales to large quantities of methamphetamine.

The district court did not clearly err in determining that Perales

was   accountable    for   16.7    kilograms     of    methamphetamine     under

U.S.S.G. § 2D1.1.     United States v. Taylor, 277 F.3d 721, 724 (5th

Cir. 2001); United States v. Alfaro, 919 F.2d 962, 966 (5th Cir.

1990).

          Perales also argues that, in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), and Ring v. Arizona, 536 U.S. 584, 122
S. Ct. 2428 (2002), the district court plainly erred in using a

preponderance-of-the-evidence standard to determine drug quantity.

Because the 235-month sentence imposed did not exceed the 240-month

statutory maximum sentence allowed by 21 U.S.C. § 841(b)(1)(C),

there is no Apprendi violation.         See United States v. Clinton, 256
F.3d 311, 314 (5th Cir.), cert. denied, 122 S. Ct. 492 (2001).

Because the district court’s drug quantity determination did not

subject Perales to the death penalty, Ring is inapposite to his

case.    See Ring, 122 S. Ct. at 2443.

         AFFIRMED.